DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an insert body having a plurality of access ports extending through the bolt” is indefinite because it is not clear as to which structure is referred to as “extending through the bolt”, since it could refer to the insert body itself (while having a plurality of access ports) extending through the port, or it could refer to the plurality of access ports of the insert body extending through the bolt.  Accordingly, the claim is indefinite.
Claims 2-10 are indefinite by virtue of their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 1 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 6,623,490 B1 to Crane et al. (hereinafter “Crane”).
Regarding claim 1, Crane discloses (see abstract; Figs. 1-3; and Col. 2, line 63 - Col. 4, line 18) an intracranial access device (as shown in the Figures), comprising: a bolt (6) mountable in a skull (30) of a patient (see Figs. 1-3), the bolt having a longitudinal axis; an insert body (1) having a plurality of access ports (10, 11) extending through the bolt (see Figs. 2A-C and Col. 3, lines 19-28), the insert body being attachable to the bolt (see Figs. 1-3 and Col. 3, lines 6-18); and a catheter assembly (23) positioned within one of the access ports of the insert body (see Figs. 1-3 and Col. 3, lines 32-38).
Regarding claim 19, Crane discloses (see abstract; Figs. 1-3; and Col. 2, line 63 - Col. 4, line 18) a method of assembling an intracranial access device (as shown in the Figures), comprising: providing a bolt (6) mountable in a skull (30) of a patient (see Figs. 1-3), the bolt having a longitudinal axis; inserting an insert body (1) into the bolt (see Figs. 1-3 and Col. 3, lines 6-18), wherein the insert body has a plurality of access ports (10, 11) extending through the bolt (see Figs. 1-3 and Col. 3, lines 6-18); and inserting a catheter assembly (23) within one of the access ports of the insert body (see Figs. 1-3 and Col. 3, lines 32-38).  

Claim(s) 11-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2004/0010208 A1 to Ayad (hereinafter “Ayad”).
Regarding claim 11, Ayad discloses (see abstract; Figs. 1-3; and [0083]-[0103]) a catheter assembly comprising; a catheter body (27) defining a channel that extends from a proximal end to a distal end (see Fig. 1); and a bladder (24) in communication with the catheter body ([0090]); wherein the catheter body comprises at least a first lumen and a second lumen (lumen 40 and a lumen between the outer wall of catheter 41 and conduit 55, see Fig. 2B).
Ayad further discloses (claim 12) wherein the first lumen comprises an air passage (see Fig. 2B, the lumen between outer wall of catheter 41 and conduit 55 would constitute an air passage); (claim 13) wherein the second lumen (40) comprises a drainage lumen (see [0101]); (claim 14) wherein the bladder is held on a bladder mount positioned within a bladder cage (20) (see Figs. 1-3 and [0087]-[0089); (claim 15) wherein the bladder is pressure connected to an air fluid path in the catheter body (see [0090]); (claim 16) wherein an air passage is held in a channel formed in a region of the catheter body (see Figs. 1-2B, there is an air passage within conduit 27 between catheter 41 and conduit 55 in a defined channel); (claim 17) an air passage bifurcation element (handle 42) positioned at a proximal end of the catheter body (see Fig. 1), wherein the air passage bifurcation element separates the air passage from the catheter body (as shown in Fig. 1, the handle 42 separates the air passage at the catheter body); and (claim 18) wherein the catheter body is made of a first material, wherein the bladder cage is made of a second material, and wherein the second material is more rigid than the first material (see [0089], the grid is substantially inextensible meaning that the grid is not very flexible, contrasted with conduit 27 which is shown flexible and bending in Fig. 1 - since a variety of materials are disclosed for the grid (aka, the bladder cage), then it would be made of a different material than whatever the conduit 27 is made of (undisclosed in Ayad) and would be more rigid).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-10 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane in view of Ayad.
With respect to claims 2-10, Crane fails to specifically disclose (claim 2) wherein the catheter assembly comprises a catheter body and a bladder in communication with the catheter body; (claim 3) wherein the bladder is positioned within a bladder cage formed external to the bladder; (claim 4) wherein the bladder is positioned along the catheter body; (claim 5) wherein the catheter assembly comprises a catheter body comprising at least a first lumen and a second lumen; (claim 6) wherein the first lumen comprises an air passage; (claim 7) wherein the second lumen comprises a drainage lumen; (claim 8) wherein the bladder is pressure connected to an air fluid path in the catheter body; (claim 9) wherein an air passage is held in a channel formed in a region of the catheter body; and (claim 10) an air passage bifurcation element positioned at a proximal end of the catheter body, wherein the air passage bifurcation element separates the air passage from the catheter body.
Ayad discloses (see abstract; Figs. 1-3; and [0083]-[0103]) a catheter assembly suitable for intracranial placement to monitor intracranial pressure (see [0083]), wherein the catheter assembly comprises a catheter body (27), a bladder (24) in communication with the catheter body ([0090]), wherein the bladder is positioned within a bladder cage (20) formed external to the bladder (see Figs. 1-3 and [0087]-[0089]), wherein the bladder is positioned along the catheter body (see Figs. 1-3); the catheter body comprising first and second lumens (lumen 40 and a lumen between the outer wall of catheter 41 and conduit 55, see Fig. 2B); wherein the bladder is pressure connected to an air fluid path in the catheter body ([0090]); wherein an air passage is held in a channel formed in a region of the catheter body (see Figs. 1-2B, there is an air passage within conduit 27 between catheter 41 and conduit 55 in a defined channel); an air passage bifurcation element (handle 42) positioned at a proximal end of the catheter body (see Fig. 1), wherein the air passage bifurcation element separates the air passage from the catheter body (as shown in Fig. 1, the handle 42 separates the air passage at the catheter body); wherein the first lumen comprises an air passage (see Fig. 2B, the lumen between outer wall of catheter 41 and conduit 55 would constitute an air passage); wherein the second lumen (40) comprises a drainage lumen (see [101]).
Thus, Crane discloses that the described catheter that is inserted into the cranial bolt is used for monitoring intercranial pressure (see Col. 1, lines 11-21), and Ayad discloses a known catheter for monitoring intracranial pressure (note that the terms intercranial and intracranial are considered interchangeable as there is only one cranium in a patient).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of combining prior art elements according to known methods to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to use Ayad's intracranial pressure catheter with Crane's intracranial bolt as Crane's bolt is disclosed as being used to allow insertion of an intracranial pressure catheter and therefore Ayad's pressure catheter would function the same whether it was inserted into the cranium using Crane's bolt or via some other access means, and Crane's bolt would function the same regardless of the type of pressure catheter inserted therein since it is merely an access channel for the pressure catheter, and therefore using Ayad's pressure catheter with Crane's bolt would have been a predictable combination to one of ordinary skill in the art.  

Regarding claim 21, Crane fails to specifically disclose wherein the catheter assembly comprises: a catheter body defining a channel that extends from a proximal end to a distal end; and a bladder in communication with the catheter body, wherein the catheter body comprises at least a first lumen and a second lumen.  Crane fails to further disclose (claim 22) wherein the first lumen comprises an air passage; (claim 23) wherein the second lumen comprises a drainage lumen; and (claim 24) wherein the bladder is pressure connected to an air fluid path in the catheter body.
Ayad discloses (see abstract; Figs. 1-3; and [0083]-[0103]) a catheter assembly suitable for intracranial placement to monitor intracranial pressure (see [0083]), comprising; a catheter body (27) defining a channel that extends from a proximal end to a distal end (see Fig. 1); and a bladder (24) in communication with the catheter body ([0090]); wherein the catheter body comprises at least a first lumen and a second lumen (lumen 40 and a lumen between the outer wall of catheter 41 and conduit 55, see Fig. 2B), wherein the first lumen comprises an air passage (see Fig. 2B, the lumen between outer wall of catheter 41 and conduit 55 would constitute an air passage) and wherein the second lumen (40) comprises a drainage lumen ([0101]); wherein the bladder is pressure connected to an air fluid path in the catheter body (see [0090]). 
Thus, Crane discloses that the described catheter that is inserted into the cranial bolt is used for monitoring intercranial pressure (see Col. 1, lines 11-21), and Ayad discloses a known catheter for monitoring intracranial pressure (note that the terms intercranial and intracranial are considered interchangeable as there is only one cranium in a patient).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of combining prior art elements according to known methods to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to use Ayad's intracranial pressure catheter with Crane's intracranial bolt as Crane's bolt is disclosed as being used to allow insertion of an intracranial pressure catheter and therefore Ayad's pressure catheter would function the same whether it was inserted into the cranium using Crane's bolt or via some other access means, and Crane's bolt would function the same regardless of the type of pressure catheter inserted therein since it is merely an access channel for the pressure catheter, and therefore using Ayad's pressure catheter with Crane's bolt would have been a predictable combination to one of ordinary skill in the art.  

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane in view of US 7,094,234 B1 to Lennox (hereinafter “Lennox”).
Regarding claim 20, Crane fails to specifically disclose inserting an introducer into one of the access ports of the insert body, wherein the introducer includes a probe.  Note that Crane discloses that the passageways 11 in the shank 1 are designed to accommodate probes for sensing parameters (Col. 3, lines 23-25).  Lennox discloses (see abstract; Fig. 1; and Col. 6, line 17 - Col. 8, line 26), in the same field of endeavor, the use of an introducer (2) including a probe (1), which has a temperature sensor (see claims 5-8), which is inserted into the brain for the purpose of cooling the brain to reduce brain swelling following an injury (Col. 8, lines 15-26).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Crane's method with the introducer probe taught by Lennox in order to cool the brain to reduce brain swelling following an injury.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3of U.S. Patent No. 7,780,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader than but “anticipated” by claim 1 of the ‘679 patent as follows: An intracranial access device (C16L19), comprising: a bolt mountable in a skull of a patient (C16L20), the bolt having a longitudinal axis (C16L20-21); an insert body having a plurality of access ports extending through the bolt (C16L22-23), the insert body being attachable to the bolt (C16L23-24); and a catheter assembly positioned within one of the access ports of the insert body (C16L25-26, an elongated guide structure can be considered a catheter assembly).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771